Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 1 of 10 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 Chanelle Lawson, individually and on behalf of all others
 similarly situated,                                                 C.A. No:    1:20-cv- 826
                                          Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-



 Med-1 Solutions, LLC and JOHN DOES 1-25,

                                      Defendants.


       Plaintiff Chanelle Lawson (hereinafter, “Plaintiff), an Indiana resident, brings this Class

Action Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant Med-1

Solutions, LLC (hereinafter “Defendant”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                     INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

   or “Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and

   unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

   Congress was concerned that "abusive debt collection practices contribute to the number of
                                                                                                1
Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 2 of 10 PageID #: 2




   personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

   privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"

   and that "'the effective collection of debts" does not require "misrepresentation or other abusive

   debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

   determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where a substantial part of the events or omissions giving rise to the claim occurred.

                                      NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of Indiana consumers under §

   1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collection Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.

                                              PARTIES
Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 3 of 10 PageID #: 3




      7.      Plaintiff is a resident of the State of Indiana, County of Marion, with a residence at

   6130 W Lake South Dr. Apt D, Indianapolis, IN 46224.

      8.      Defendant Med-1 is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address at 517 US Highway 31N, Greenwood, IN,

   46142-2090.

      9.      Upon information and belief, Defendant is a company that uses the mail, telephone,

   and facsimile and regularly engages in business the principal purpose of which is to attempt to

   collect debts alleged to be due another.

      10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.

                                       CLASS ALLEGATIONS

      11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      12.     The Class consists of:

              a. all individuals with addresses in the State of Indiana;

              b. to whom Defendant Med-1 sent an initial collection letter attempting to collect a

                  consumer debt;

              c. regarding collection of a debt;

              d. that failed to properly identify and name the debt collector to whom the debt was

                  allegedly owed;

              e. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.
Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 4 of 10 PageID #: 4




      13.      The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

      14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      15.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendants' written communications to consumers, in the forms attached as

   Exhibit A, violate 15 U.S.C. §§ l692e, 1692f .

      16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor her attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      17.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.
Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 5 of 10 PageID #: 5




             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominate over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants' written communications to consumers, in the forms

                 attached as Exhibit A violate 15 § l692e and §1692f.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

      18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 6 of 10 PageID #: 6




   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

      20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      21.     Some time prior to March 13, 2019, an obligation was allegedly incurred to

   Community Health Network.

      22.     The Community Health Network obligation arose out of a transaction involving a

   medical debt incurred by Plaintiff in which money, property, insurance or services, which are

   the subject of the transaction, are primarily for personal, family or household purposes,

   specifically medical services.

      23.     The alleged Community Health Network obligation is a "debt" as defined by 15

   U.S.C.§ 1692a(5).

      24.     Community Health Network is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

      25.     Community Health Network contracted with the Defendant to collect the alleged

   debt.

      26.     Defendant collects and attempts to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.
Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 7 of 10 PageID #: 7




                                        Violation I – Collection Letter

      27.       On or about March 13, 2019, Plaintiff received an initial collection letter (the

   “Letter”) regarding the alleged debt owed to Community Health Network. See a true and correct

   copy of the Letter attached as Exhibit A.

      28.       The letter deceptively fails to identify who the debt collector is.

      29.       The letter at the top of the page contains a heading which in the left corner states

   “RICHARD R. HUSTON, ATTORNEY AT LAW, RETURN MAIL ADDRESS, 517 US

   HIGHWAY 31N, GREENWOOD IN 46142 -3932” and in the right corner states Med-1

   Solutions.

      30.       Under the heading the Letter states: “Remit to: Med-1 Solutions, LLC Dept 5621,

   PO Box 790126, St. Louis MO 63179-0126.”

      31.       The Letter is signed by Richard R. Huston, Attorney at Law, Med-1 Solutions, LLC.

      32.       The letter is unclear and deceptive as it seems that the Letter is being sent from an

   “Attorney at Law” and being sent by a law firm and not simply a debt collector.

      33.       The inclusion of “Attorney at Law” in the heading and in the signature, as well as

   the different addresses provided for Med-1 and for Richard R. Huston as “Attorney at Law” all

   deceive and mislead the consumer to be confused at to the proper identity of the debt collector.

      34.       There can only be one debt collector and to mislead a consumer by implying that a

   law firm is collecting the debt and not simply a debt collector or vice versa is deceptive and

   misleading.
Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 8 of 10 PageID #: 8




      35.     It is deceptive to not clearly state who the debt collector is in any collection letter

   sent to a consumer.

      36.     As a result of Defendant’s deceptive misleading and false debt collection practices,

   Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      38.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      40.     Defendant violated said section by:

              a. Making a false and misleading representation in violation of §1692e(10).

      41.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                  COUNT II
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692f et seq.

      42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      43.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 9 of 10 PageID #: 9




       44.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       45.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

   of the debt collector who was attempting to collect a debt from her.

       46.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                     DEMAND FOR TRIAL BY JURY


       47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Chanelle Lawson, individually and on behalf of all others

   similarly situated demands judgment from Defendant Med-1 as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and
Case 1:20-cv-00826-TWP-DLP Document 1 Filed 03/13/20 Page 10 of 10 PageID #: 10




       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


       Dated: March 13, 2020                                Respectfully Submitted,


                                                            /s/Raphael Deutsch
                                                            Raphael Deutsch, Esq.
                                                            Stein Saks, PLLC
                                                            Attorneys for Plaintiff
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            (P): (201) 282-6500 ext. 107
                                                            (F): (201) 282-6501
                                                            (E) rdeutsch@steinsakslegal.com
                                                            Attorneys For Plaintiff
                                                            Pro Hac Vice Application Pending
